DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1-14 under 35 U.S.C. 112(b) is withdrawn in view of applicant’s amendment to the claims. 
The rejection of claims 1, 4, 5, 10, 17, and 18 under 35 U.S.C. 102 is withdrawn in view of applicant’s arguments wherein the prior art of Ye et al. (US20190227048 herein after “Ye”) qualifies as an exception under 35 U.S.C. 102(b)(2)(A) and 102(b)(2)(C).  

Claim Objections
Claim 14 is objected to because of the following informalities:  there is a period at the end of line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahaliou et al. (US20180163537 herein after “Rahaliou”).
Claim 1: Rahaliou teaches a method, comprising: providing an oil-based drilling fluid (the oil well stream flowing through the impedance sensor unit 17, Fig. 8); performing electro impedance spectroscopy on the sample by a process that comprises applying an alternating electric current to the sample and measuring a response of sample to obtain electro impedance spectroscopy measurements ([0081] This invention utilizes as a feature the measurement of the impedance value of the production fluid flowing through an oil well pipeline. Electro chemical impedance value Z is a complex resistance of an electro-chemical system produced by an alternating current passing through such system. Such impedance value Z can be determined as total resistance of a system and is represented mathematically as a complex number…  Rahaliou teaches the use of current electrodes 3, 6 to induce an alternating current similar to Fig. 2 where the alternating current is induced with electrodes A1 A2 [0088]-[0089]. Also see [0080]-[0085]); and determining an estimate of the oil content of the sample based, at least partially on the electro impedance spectroscopy measurements (Rahaliou teaches the determination of watercut.  [0005] The watercut of crude is the ratio of the volume fraction of the water component to the sum of the volume fractions of the water and oil components.  Therefore, in determining the watercut, an estimate of the oil content is also determined.)
	While Rahaliou teaches the measurement using a sensor unit 17 installed such that the sensor is used in line with the flowing fluid, Rahaliou teaches the spectroscopy measurements performed in a cell (Fig. 2).  A person having ordinary skill in the art therefore can conclude that the impedance measurement can be performed on the flowing fluid or performed on a sample.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Rahaliou including determining the impedance of a fluid on a fluid sample in a cell in order to perform the analysis using equipment that does not require installation. 

Claim 3:  Rahaliou teaches the method of claim 1.  Rahaliou teaches wherein the measuring a response of the sample comprises placing the sample in a container and applying the alternating current 

Claim 4: Rahaliou teaches the method of claim 1.  Rahaliou teaches wherein the measuring a response comprises measuring impedance of the sample (see [0089]. Electrodes B1 and B2 are used to measure the potential in the fluid induced by electrodes A1 and A2.  This is synonymous with the technique used for Fig. 8).

Claim 10: Rahaliou teaches the method of claim 1.  Rahaliou teaches wherein determining an estimate of the oil content comprises applying the electro impedance spectroscopy measurements to a model that correlates the electro impedance spectroscopy measurements to drilling fluid oil content (Rahaliou teaches a correlation formula determined from the measured values and subsequent measurements are input into the correlation formula to continuously calculate the watercut value of the fluid (abstract). From such watercut value from the sample, a correlation formula is determined of the watercut value of the sample with the measured impedance values at the fixed location. Subsequently, the continuously measured impedance values are inputted into the correlation formula to continuously calculate the watercut value of the flowing production fluid at the fixed location. [0060])

Claims 2, 6-9, 11, 12, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rahaliou in view of Perini et al. (“Electrochemical impedance spectroscopy for in situ petroleum analysis and water-in-oil emulsion characterization”, herein after “Perini”).

Claim 2:  Rahaliou teaches the method of claim 1, previous.  Rahaliou fails to teach wherein the oil-based drilling fluid is an invert emulsion comprising an internal aqueous phase dispersed in an external oil phase.
	However, Perini teaches electrochemical impedance spectroscopy (EIS) measurements performed on water-in-oil emulsions. 


Claim 6:  Rahaliou teaches the method of claim 1.  Rahaliou fails to teach wherein the determining an estimate of the oil content comprises determining phase angle for a range of angular frequency and then logarithmic function fitting the phase angle for the range of the angular frequency to obtain a log-linear expression with slope (A) and intercept (B).
	However, Rahaliou teaches a correlation formula determined from the measured values and subsequent measurements are input into the correlation formula to continuously calculate the watercut value of the fluid (abstract).  Perini teaches determining the phase angle from a range of frequencies (section 3.2: Fig. 2A represents the Bode diagram for the water-in-oil emulsions with different water contents. In the Bode diagram, the phase angle shows characteristics of the constant phase element.)  Perini further determines an impedance modulus logarithm as a function of frequency logarithm including the phase angle (Fig. 2A).  Perini indicates “The impedance modulus logarithm as a function of the frequency logarithm for frequencies below 1.0 Hz verified an increase in the resistive impedance of the water–oil emulsion with an increase in the percentage of water added. With EIS, it is possible to analyze the oil and water-in-oil emulsion system based on relaxation frequencies.”
	Rahaliou in view of Perini fails to teach the log-linear expression with slope A and intercept B. 
	However, conversion of logarithmic data to linear data is within the scope of a person having ordinary skill in the art.  The conversion from logarithmic scale to linear scale does not change the measurements or how the measurements are obtained.  Fitting a line to data and defining the line with y=mx+b is routine algebra and well understood by those of ordinary skill in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to convert from a logarithmic scale to a linear scale in order to improve perception and readability of the data plot. 
 
Claim 7: Rahaliou in view of Perini teaches the method of claim 6.  Rahaliou fails to teach wherein the range of the angular frequency is from about 1 kilohertz to about 2 kilohertz.
	However, Perini measures the impedance over a range of frequencies from 10Hz to 1.0Hz.  Rahaliou teaches an experimental range from 0.1Hz to 10MHz [0089].  Perini identifies, section 3.2, The impedance modulus logarithm as a function of the frequency logarithm for frequencies below 1.0 Hz verified an increase in the resistive impedance of the water–oil emulsion with an increase in the percentage of water added.  Therefore, a range indicative of the impedance is indicated by Perini.  Experimental ranges and data interpretation are within the scope of a person having ordinary skill in the art.  Data can be obtained over a board range and areas of significance can be identified and further examined.  Fig. 2A clearly illustrates the impedance measurements showing significant variance between the plots in the range of 1Hz to 1kHz.  A person having ordinary skill in the art can measure data and identify areas of interest within the gathered data.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Rahaliou in view of Perini and highlight a smaller range of interest or significance within the gathered data, including and surrounding a range of angular frequency of 1kHz. 

Claim 8. Rahaliou in view of Perini teaches the method of claim 6.  Rahaliou in view of Perini fails to teach wherein the determining an estimate of the oil content comprises applying the slope (A) to a model that correlates the slope (A) to drilling fluid oil content.  However, converting the logarithmic data to linear data is a routinely practiced as a different way of displaying the same information.  Using the logarithmic data, as taught by Perini, and plotting the data on a linear scale sets forth the same information.  Determining a slope-intercept from a linear graph is merely quantifying the data by providing an equation which represents the data already obtained.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Rahaliou in view of Perini and the measured impedance as it relates to watercut/water content of oil and apply that information to linear data and a slope-intercept formula as a slope-intercept formula is a conventional algebraic method to define the measured 

Claim 9. Rahaliou in view of Perini teaches the method of claim 6.  Rahaliou in view of Perini fails to teach wherein the determining an estimate of the oil content comprises applying the intercept (B) to a model that correlates the intercept (B) to drilling fluid oil content.
	However, the relationship between impedance and water/oil content is established by both Rahaliou and Perini.  Perini uses a logarithmic scale and identifies the relationship between the impedance and frequency wherein the impedance increases with the percentage of water in the water-in-oil emulsion (section 3.2).  Conversion of logarithmic data to linear data is within the scope of a person having ordinary skill in the art.  The conversion from logarithmic scale to linear scale does not change the measurements or how the measurements are obtained and merely presents the data is a format that can be more readable.  A linear scale can offer a straight-forward algebraic equation which represents a best-fit line for the gathered data. Linear equations are known in the art and represented by y=mx+b.  Making models using collected data is merely collecting and comparing data based on a known relationship among the data.  Rahaliou teaches the comparison of electrical measurements to predetermined mathematical models including the use of the collected data in creating mathematical models for the purpose of calculation of water cut ([0078]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device and method of Rahaliou in view of Perini, including the relationship between impedance and water-content of water-in-oil emulsion as well as routine data manipulation (logarithmic to linear scale and fitting a line to establish a linear equation, y=mx+b) and use the collection of data in comparison to subsequent collected data which follows the same principles in order to reduce the need for recalculation when new data is obtained and thereby simplify the process. 

Claim 11: Rahaliou teaches the method of claim 1.  Rahaliou fails to teach wherein a model that correlates electro impedance spectroscopy measurements to drilling fluid oil content is used in determining the estimate, wherein the method further comprises developing the model through a process 
	However, the relationship between impedance and water/oil content is established by both Rahaliou and Perini.  Perini uses a logarithmic scale and identifies the relationship between the impedance and frequency wherein the impedance increases with the percentage of water in the water-in-oil emulsion (section 3.2) and the impedance is measured using EIS.  Conversion of logarithmic data to linear data is within the scope of a person having ordinary skill in the art.  The conversion from logarithmic scale to linear scale does not change the measurements or how the measurements are obtained and merely presents the data is a format that can be more readable.  The relationship between phase angle and frequency is established by Rahaliou ([0092]) and by Perini (section 3.2).  A linear scale can offer a straight-forward algebraic equation which represents a best-fit line for the gathered data. Linear equations are known in the art and represented by y=mx+b.  Making models using collected data is merely collecting and comparing data based on a known relationship among the data.  Rahaliou teaches the comparison of electrical measurements to predetermined mathematical models including the use of the collected data in creating mathematical models for the purpose of calculation of water cut ([0078], [0093], [0101]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device and method of Rahaliou in view of Perini, including the relationship between impedance and water-content of water-in-oil emulsion as well as routine data manipulation (logarithmic to linear scale) and use the collection of data in comparison to subsequent collected data which follows the same principles, by comparison of the new data to a model created from previous data, in order to reduce the need for recalculation when new data is obtained and thereby simplify the process. 

Claim 12: Rahaliou teaches the method claim 1.  Rahaliou fails to teach further comprising adding base oil and/or aqueous fluid to the oil-based drilling fluid in response to the estimate of the oil content.  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add necessary and routine modifiers or the like to a drilling fluid in response to a determined watercut/oil estimate in order to maintain the necessary properties of the fluid including viscosity, density, etc. and ensure proper operation of drilling equipment.

Claim 13:  Rahaliou in view of Perini teaches the method of claim 12. Rahaliou in view of Perini fails to teach sending a signal from a computer system such that the base oil and/or aqueous fluid is automatically added to the oil-based drilling fluid.
	However, automating a process including the addition of fluids to a measured fluid is within the scope of a person having ordinary skill in the art.  The addition of emulsifier or demulsifiers or an additive to adjust pH, as taught by Perini, can be done through manual or automated means.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use automated means, including a computer signal, to prompt the addition of a fluid to a drilling fluid in order to remove the need for manual addition and simplify the process while ensuring accuracy of the fluid addition timing and amount. 

Claim 15:  Rahaliou teaches a drilling method, comprising: circulating an oil-based drilling fluid through a wellbore while drilling wellbore feeding a sample of the oil-based drilling fluid through a line to a container in a fluid analysis system fluidically coupled to a drilling system while the circulating is continuously performed ([0001]: More specifically, this invention relates to a method, system and apparatus for monitoring the water fraction (“watercut”) in flowing oil well production fluid, in particular the continuous inline automatic measurement of watercut in highly flooded oil well flows to provide sufficient data to optimize oil recovery and the profitability of each well. Fig. 8 shows the EIS being performed using electrodes 3, 6 to induce current and electrodes 4, 5 to measure the impedance of the fluid flowing through the sensor unit 17.  The sensor unit 10 shown in Fig. 9-11 is installed directly into the well flow pipeline. [0079]); performing electro impedance spectroscopy on the sample by a process that comprises This invention utilizes as a feature the measurement of the impedance value of the production fluid flowing through an oil well pipeline. Electro chemical impedance value Z is a complex resistance of an electro-chemical system produced by an alternating current passing through such system. Such impedance value Z can be determined as total resistance of a system and is represented mathematically as a complex number…  Rahaliou teaches the use of current electrodes 3, 6 to induce an alternating current similar to Fig. 2 where the alternating current is induced with electrodes A1 A2 [0088]-[0089]. Also see [0080]-[0085]); determining an estimate of the oil content of the sample based, at least partially on the electro impedance spectroscopy measurements (Rahaliou teaches the determination of watercut.  [0005] The watercut of crude is the ratio of the volume fraction of the water component to the sum of the volume fractions of the water and oil components.  Therefore, in determining the watercut, an estimate of the oil content is also determined.).
	Rahaliou fails to teach adding base oil and/or aqueous fluid to the oil-based drilling fluid in response to the estimate.
	However, Perini teaches that there are many techniques to remove emulsified water from water-in-oil emulsion including adjusting the pH or addition of a demulsifier (introduction).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add necessary and routine modifiers or the like to a drilling fluid in response to a determined watercut/oil estimate in order to maintain the necessary properties of the fluid including viscosity, density, etc. and ensure proper operation of drilling equipment.

Claim 16: Rahaliou in view of Perini teaches the method of claim 15.   wherein the determining an estimate of the oil content comprises determining phase angle for a range of the angular frequency from about 1 kilohertz to about 2 kilohertz, then logarithmic function fitting the phase angle for the range of the angular frequency to obtain a log-linear expression with slope (A) and intercept (B), and at least one of (i) applying the slope (A) to a model that correlates the slope (A) to drilling fluid oil content; and/or (ii) applying the intercept (B) to a model that correlates the intercept (B) to drilling fluid oil content. 
The impedance modulus logarithm as a function of the frequency logarithm for frequencies below 1.0 Hz verified an increase in the resistive impedance of the water–oil emulsion with an increase in the percentage of water added.   Perini teaches determining the phase angle from a range of frequencies (section 3.2: Fig. 2A represents the Bode diagram for the water-in-oil emulsions with different water contents. In the Bode diagram, the phase angle shows characteristics of the constant phase element.)  Perini further determines an impedance modulus logarithm as a function of frequency logarithm including the phase angle (Fig. 2A).   Therefore, a range indicative of the impedance is indicated by Perini.  Experimental ranges and data interpretation are within the scope of a person having ordinary skill in the art.  Data can be obtained over a board range and areas of significance can be identified and further examined.  Fig. 2A clearly illustrates the impedance measurements showing significant variance between the plots in the range of 1Hz to 1kHz.  A person having ordinary skill in the art can measure data and identify areas of interest within the gathered data.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Rahaliou in view of Perini and highlight a smaller range of interest or significance within the gathered data, including and surrounding a range of angular frequency of 1kHz.  
	Rahaliou in view of Perini fails to teach logarithmic function fitting the phase angle for the range of the angular frequency to obtain a log-linear expression with slope (A) and intercept (B); and wherein the determining an estimate of the oil content comprises at least one of (i) applying the slope (A) to a model that correlates the slope (A) to drilling fluid oil content; and/or (ii) applying the intercept (B) to a model that correlates the intercept (B) to drilling fluid oil content.
	However, converting the logarithmic data to linear data is a routinely practiced as a different way of displaying the same information.  Using the logarithmic data, as taught by Perini, and plotting the data on a linear scale sets forth the same information.  Determining a slope-intercept from a linear graph is merely quantifying the data by providing an equation which represents the data already obtained.  From such watercut value from the sample, a correlation formula is determined of the watercut value of the sample with the measured impedance values at the fixed location. Subsequently, the continuously measured impedance values are inputted into the correlation formula to continuously calculate the watercut value of the flowing production fluid at the fixed location. [0060].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Rahaliou in view of Perini and the measured impedance including frequency and phase as it relates to watercut/water content of oil and apply that information to linear data and a slope-intercept formula as a slope-intercept formula is a conventional algebraic method to define the measured relationship between the impedance, frequency, and oil percent (watercut inherently gives an estimate of oil by measuring the water content) which is already established by both Rahaliou and Perini.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rahaliou in view of Kleinguetl et al. (US20180202246 herein after “Kleinguetl”).

Claim 5: Rahaliou teaches the method of claim 1, previous.  Rahaliou fails to teach wherein the providing the sample comprises feeding the sample from a mud pit containing at least a portion of the oil-based drilling fluid to a container in a fluid analysis system fluidically coupled to the mud pit by way of a mud pit line.
	However, Kleinguetl teaches a drilling assembly, Fig. 1, including a mud put 132 which receives cleaned and emulsified drilling fluid [0013].  Fluidically coupling an element to a storage container is within the scope of one of ordinary skill in the art and can be done using various conduits and valves.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to perform measurements at a position or obtain a sample from a suitable position in the drilling assembly, including a storage for emulsified fluid, in order to determine the impedance of the sample at that position. 

Claims 14, is rejected under 35 U.S.C. 103 as being unpatentable over Rahaliou in view of  Kleinguetl further in view of Perini.
Claim 14:  Rahaliou teaches the method of claim 1.  Rahaliou fails to teach wherein the providing the sample comprises feeding the sample from a mud pit containing at least a portion of the oil-based drilling fluid to a container in a fluid analysis system fluidically coupled to the mud pit by way of a mud pit line.
	However, Kleinguetl teaches a drilling assembly, Fig. 1, including a mud put 132 which receives cleaned and emulsified drilling fluid [0013].  Fluidically coupling an element to a storage container is within the scope of one of ordinary skill in the art and can be done using various conduits and valves.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to perform measurements at a position or obtain a sample from a suitable position in the drilling assembly, including a storage for emulsified fluid, in order to determine the impedance of the sample at that position. 
	Rahaliou in view of Kleinguetl fails to teach wherein the determining an estimate of the oil content comprises determining phase angle for a range of the angular frequency from about 1 kilohertz to about 2 kilohertz.
	However, Perini measures the impedance over a range of frequencies from 10Hz to 1.0Hz.  Rahaliou teaches an experimental range from 0.1Hz to 10MHz [0089].  Perini identifies, section 3.2, The impedance modulus logarithm as a function of the frequency logarithm for frequencies below 1.0 Hz verified an increase in the resistive impedance of the water–oil emulsion with an increase in the percentage of water added.   Perini teaches determining the phase angle from a range of frequencies (section 3.2: Fig. 2A represents the Bode diagram for the water-in-oil emulsions with different water contents. In the Bode diagram, the phase angle shows characteristics of the constant phase element.)  Perini further determines an impedance modulus logarithm as a function of frequency logarithm including the phase angle (Fig. 2A).   Therefore, a range indicative of the impedance is indicated by Perini.  Experimental ranges and data interpretation are within the scope of a person having ordinary skill in the art.  Data can be obtained over a board range and areas of significance can be identified and further 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Rahaliou in view of Kleinguetl further in view of Perini and highlight a smaller range of interest or significance within the gathered data, including and surrounding a range of angular frequency of 1kHz.  
	Rahaliou in view of Kleinguetl further in view of Perini fails to teach logarithmic function fitting the phase angle for the range of the angular frequency to obtain a log-linear expression with slope (A) and intercept (B); and wherein the determining an estimate of the oil content comprises at least one of (i) applying the slope (A) to a model that correlates the slope (A) to drilling fluid oil content; and/or (ii) applying the intercept (B) to a model that correlates the intercept (B) to drilling fluid oil content.
	However, converting the logarithmic data to linear data is a routinely practiced as a different way of displaying the same information.  Using the logarithmic data, as taught by Perini, and plotting the data on a linear scale sets forth the same information.  Determining a slope-intercept from a linear graph is merely quantifying the data by providing an equation which represents the data already obtained.  Rahaliou teaches a correlation formula determined from the measured values and subsequent measurements are input into the correlation formula to continuously calculate the watercut value of the fluid (abstract). From such watercut value from the sample, a correlation formula is determined of the watercut value of the sample with the measured impedance values at the fixed location. Subsequently, the continuously measured impedance values are inputted into the correlation formula to continuously calculate the watercut value of the flowing production fluid at the fixed location. [0060].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Rahaliou in view of Kleinguetl further in view of Perini and the measured impedance including frequency and phase as it relates to watercut/water content of oil and apply that information to linear data and a slope-intercept formula as a slope-intercept formula is a conventional algebraic method to define the measured relationship between the impedance, frequency, . 	


Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rahaliou in view of Kleinguetl. 
Claim 17:   Rahaliou teaches a fluid analysis system (installed directly into the well flow pipeline for a flowing oil production fluid, [0079]) comprising conduit (the section of pipeline where the sensor is positioned and the fluid flows, Fig. 8.) for an oil-based drilling fluid, an electronics device for measuring impedance of the sample (the oil well stream flowing through the impedance sensor unit 17, Fig. 8. ([0081] This invention utilizes as a feature the measurement of the impedance value of the production fluid flowing through an oil well pipeline. Electro chemical impedance value Z is a complex resistance of an electro-chemical system produced by an alternating current passing through such system. Such impedance value Z can be determined as total resistance of a system and is represented mathematically as a complex number…  Rahaliou teaches the use of current electrodes 3, 6 to induce an alternating current similar to Fig. 2 where the alternating current is induced with electrodes A1 A2 [0088]-[0089]. Also see [0080]-[0085]); and a computer system (high capacity signal processor 8, Fig. 8, as well as computer 14 which has mathematical algorithms programmed to convert the impedance values to watercut values. [0101]) in signal communication with the fluid analysis system (See Fig. 8), wherein the computer system comprises a processor and a non-transitory computer readable storage medium that when executed by the processor causes the computer system to send a signal to initiate an electro impedance spectroscopy measurement and estimate an oil content of the sample based, at least partially, on the electro impedance spectroscopy measurement (Rahaliou teaches the determination of watercut using the impedance sensor unit 2, 17 Fig. 8, and computer 14 which has mathematical algorithms programmed to convert impedance values to watercut values.  [0005] The watercut of crude is the ratio of the volume fraction of the water component to the sum of the volume fractions of the water and oil components.  Therefore, in determining the watercut, an estimate of the oil content is also determined.)	
	Rahaliou fails to teach a sample container for a sample of oil based drilling fluid.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Rahaliou including determining the impedance of a fluid on a fluid sample in a cell in order to perform the analysis using equipment that does not require installation.
	Rahaliou fails to teach a drilling system comprising: a drill string; a drill bit attached to a distal end of the drill string; and a fluid monitoring and handling system comprising a mud pit operable to receive an oil-based drilling fluid from a wellbore; a mud pump operable to circulate the oil-based drilling fluid.
	However, Kleinguetl teaches a drilling assembly which may comprise a drill string 108, a drill bit 114 attached to a distal end of the drill string (Fig. 1), a retention pit/mud pit 132, and mud pump 120 which circulates emulsified drilling fluid 122 [0012]. It is within the scope of a person having ordinary skill in the art to use a known technique to improve similar devices.  The method of Rahaliou is directed to oil well production fluid and the device of Kleinguetl is an oil well production assembly.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device and method of Rahaliou with any suitable drilling fluid pipe/conduit including well-known drilling systems as taught by Kleinguetl in order to determine the electrochemical impedance and thereby the watercut (watercut of crude is the ratio of the volume fraction of the water component to the sum of the volume fractions of the water and oil components [0005], Rahaliou) and therefore an estimate of the oil content of the fluid. 
	
Claim 18. Rahaliou in view of Kleinguetl teaches the drilling system of claim 17.  Rahaliou in view of Kleinguetl fails to teach wherein a mud pit line fluidically couples the mud pit and the sample container.
	However, fluidically coupling a container to another container or device is within the scope of one of ordinary skill in the art and can be done using various conduits and valves.
.

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahaliou in view of Kleinguetl further in view of Perini. 

Claim 19. Rahaliou in view of Kleinguetl teaches the drilling system of claim 17.  Rahaliou in view of Kleinguetl fails to teach wherein the non-transitory computer readable storage medium is further configured to cause the computer system to send a signal to cause addition of base oil and/or aqueous fluid to the oil-based drilling fluid.
	However, However, Perini teaches that there are many techniques to remove emulsified water from water-in-oil emulsion including adjusting the pH or addition of a demulsifier (introduction).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add necessary and routine modifiers or the like to a drilling fluid in response to a determined watercut/oil estimate, as taught by Rahaliou in view of Kleinguetl, in order to maintain the necessary properties of the fluid including viscosity, density, etc. and ensure proper operation of drilling equipment.

Claim 20. Rahaliou in view of Kleinguetl teaches the drilling system of claim 17.  Rahaliou teaches wherein the non-transitory computer readable storage medium is further configured to cause the computer system to determine an estimate of the oil content (Rahaliou teaches the determination of watercut using the measured impedance. [0060]. The watercut of crude is the ratio of the volume fraction of the water component to the sum of the volume fractions of the water and oil components [0005].  Therefore, in determining the watercut, an estimate of the oil content is determined.)

	However, Perini teaches determining the phase angle from a range of frequencies when determining the impedance of a water-in-oil emulsion (section 3.2: Fig. 2A represents the Bode diagram for the water-in-oil emulsions with different water contents. In the Bode diagram, the phase angle shows characteristics of the constant phase element.)  Perini further determines an impedance modulus logarithm as a function of frequency logarithm including the phase angle (Fig. 2A).  Perini indicates “The impedance modulus logarithm as a function of the frequency logarithm for frequencies below 1.0 Hz verified an increase in the resistive impedance of the water–oil emulsion with an increase in the percentage of water added. With EIS, it is possible to analyze the oil and water-in-oil emulsion system based on relaxation frequencies.”
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device and method of Rahaliou in view of Kleinguetl with the method of Perini as they are both related to EIS and drilling fluids and apply a known technique to improve similar devices in determining water content of drilling fluid.
	Rahaliou in view of Kleinguetl further in view of Perini fails to teach logarithmic function fitting the phase angle for the range of the angular frequency to obtain a log-linear expression with slope (A) and intercept (B), and at least one of (i) applying the slope (A) to a model that correlates the slope (A) to drilling fluid oil content, or (ii) applying the intercept (B) to a model that correlates the intercept (B) to drilling fluid oil content.
	However, converting logarithmic data to linear data is a routinely practiced as a different way of displaying the same information.  Using the logarithmic data, as taught by Perini, and plotting the data on a linear scale sets forth the same information.  Determining a slope-intercept from a linear graph is merely quantifying the data by providing an equation which represents the data already obtained.  Conversion of logarithmic data to linear data is within the scope of a person having ordinary skill in the art.  The conversion from logarithmic scale to linear scale does not change the measurements or how the measurements are obtained and merely presents the data is a format that can be more readable.  A From such watercut value from the sample, a correlation formula is determined of the watercut value of the sample with the measured impedance values at the fixed location. Subsequently, the continuously measured impedance values are inputted into the correlation formula to continuously calculate the watercut value of the flowing production fluid at the fixed location. [0060])  Therefore, using the known information to generate a model and use that model for subsequent measured values is known.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device and method of Rahaliou in view of Kleinguetl further in view of Perini, including the relationship between impedance and water-content of water-in-oil emulsion as well as routine data manipulation (logarithmic to linear scale and fitting a line to establish a linear equation, y=mx+b) and use the collection of data in comparison to subsequent collected data that follows the same principles in order to reduce the need for recalculation when new data is obtained and thereby simplify the process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US20140062489 teaches electrical impedance spectroscopy in a well. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	3/25/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861